427 F.2d 1365
MISSOURI PACIFIC RAILROAD COMPANY, Plaintiff-Appellant,v.J. E. FOWLER, Jr., et al., Defendants-Appellees.Mrs. Vida Lee McFARLAIN, Individually, et al., Plaintiffs-Appellees,v.MISSOURI PACIFIC RAILROAD COMPANY, Defendant-Appellant.
No. 28591.
United States Court of Appeals, Fifth Circuit.
July 13, 1970.
Rehearing Denied August 11, 1970.

Appeals from the United States District Court for the Western District of Louisiana at Lafayette; Richard J. Putnam, Judge.
Everett R. Scott, Jr., Kaufman, Anderson, Leithead, Scott & Boudreau, Lake Charles, La., for appellant.
Timothy J. McNamara, Lafayette, La., John W. Hebert, Jennings, La., Davidson, Meaux, Onebane & Donohoe, Lafayette, La., for appellees.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This diversity case originated as a personal injury action growing out of a collision between a train and a truck. Mr. Eldridge McFarlain was killed when the truck he was driving collided with a Missouri Pacific Railroad train at a crossing near Crowley, Louisiana. The railroad brought an action for damages to its rolling stock and the cargo. The widow and minor children of Mr. McFarlain instituted suit for their losses resulting from his death in the accident. The actions were consolidated for trial. The jury found in favor of plaintiff wife and children in their suit, and awarded damages totalling $150,000 against the railroad. Considering this jury as an advisory jury, the district court then found against the railroad in its action for property damages. The railroad appeals each cause.


2
In its brief and oral argument appellant has advanced numerous assignments of error. We have carefully examined each of the appellant's contentions in the light of the record to determine whether any error was committed that would require reversal of the judgments. Having found no error, we affirm the judgments of the trial court


3
Affirmed.